Case 2:15-cr-20382-VAR-MKM ECF No. 138 filed 05/22/19        PageID.1310     Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                           Plaintiff,          Case No: 2:15-cr-20382
 -v-                                           Honorable Victoria Roberts
 D-1 PAUL NICOLETTI,                           Magistrate Judge Elizabeth Stafford

                           Defendant.

 Craig Weier                                Paul J. Stablein
 United States Attorneys Office             Paul Stablein, PLLC
 Assistant United States Attorney           Attorney for Defendant
 211 West Fort Street, Suite 2001           380 North Old Woodward Ave, Ste
 Detroit, Michigan 48226                    320
 (313) 226-9678                             Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                      (248) 540-1600
                                            PaulStablein@StableinLaw.com


                           STIPULATION TO
                   EXTEND TIME IN WHICH TO FILE
                 MOTION FOR JUDGMENT OF ACQUITTAL
                     _____________________________

       IT IS HEREBY STIPULATED AND AGREED by and between the parties
 that the Defendant, PAUL NICOLETTI, be granted an additional 28 days in which
 to file his motion for judgment of acquittal pursuant to Fed. R. Crim. P. 29(c).


 /s/Craig Weier w/permission PJS            /s/Paul J. Stablein
 Craig Weier                                Paul Stablein
 United States Attorneys Office             Paul Stablein, PLLC
 Assistant United States Attorney           Attorney for Defendant
 211 West Fort Street, Suite 2001           380 N Old Woodward Ave, Ste 320
 Detroit, Michigan 48226                    Birmingham, Michigan 48009
 (313) 226-9678                             (248) 540-1600
 Craig.Weier@usdoj.gov                      PaulStablein@StableinLaw.com
Case 2:15-cr-20382-VAR-MKM ECF No. 138 filed 05/22/19         PageID.1311    Page 2 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                            Plaintiff,         Case No: 2:15-cr-20382
 -v-                                           Honorable Victoria Roberts
                                               Magistrate Judge Elizabeth Stafford
 D-1 PAUL NICOLETTI,

                            Defendant.

 Craig Weier                                Paul J. Stablein
 United States Attorneys Office             Paul Stablein, PLLC
 Assistant United States Attorney           Attorney for Defendant
 211 West Fort Street, Suite 2001           380 North Old Woodward Ave, Ste
 Detroit, Michigan 48226                    320
 (313) 226-9678                             Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                      (248) 540-1600
                                            PaulStablein@StableinLaw.com


                                         ORDER

       Upon the filing and reading of the above Stipulation, and the Court being fully

 advised in the premises;

       IT IS ORDERED that the Defendant, Paul J. Nicoletti, be granted an

 additional 28 days in which to file his motion for judgment of acquittal pursuant Fed.

 R. Crim. P. 29(c). Said motion will be timely filed on or before June 18, 2019.

       IT IS SO ORDERED.
                                         s/ Victoria A. Roberts
                                         The Honorable Victoria Roberts
                                         United States District Court Judge
 Entered: 5/22/19
